Citation Nr: 0617205	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for broncho/lung 
disease.  

2.  Entitlement to service connection for a prostate disorder  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for heart disease.  

5.  Entitlement to service connection for soft tissue 
sarcoma.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to August 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for broncho/lung disease, hypertension, a prostate condition, 
soft tissue sarcoma, and myocardial infarction.  

The issue of entitlement to service connection for 
broncho/lung disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
suffers from a current prostate disorder.  

2.  Hypertension did not manifest during service or within 
one year of the veteran's discharge from service, and there 
is no competent medical evidence linking hypertension to 
active service.  

3.  Heart disease did not manifest during service or within 
one year of the veteran's discharge from service, and there 
is no competent medical evidence linking heart disease to 
active service

4.  There is no competent evidence showing that the veteran 
suffers from current soft tissue sarcoma.  

5.  While the veteran served aboard ship off the waters of 
Vietnam, the conditions of such duty did not involve duty or 
visitation in the Republic of Vietnam.

6.  There is no evidence of the veteran's in-service exposure 
to herbicides, to include Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  The criteria for service connection for soft tissue 
sarcoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in March 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from non-VA health providers have also 
been obtained, including, but not limited to, the Naval 
Hospital in Oakland California, the International Hospital in 
Bahrain, the U.S.S. Tripoli, Dr. C.L. Liu, and drug 
prescriptions from Dr. R.L. Jusay.  The RO received a 21-4142 
form, for release of information, in August 2002, naming Dr. 
Saavedra as a medical provider.  The RO requested information 
from Dr. Saavedra in October 2004; there has been no 
response.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  A medical examination is unnecessary with respect to 
the veteran's claims because there is no evidence showing 
that he currently suffers from a prostate disorder or soft 
tissue sarcoma.  Id.  Furthermore, with respect to his claims 
for hypertension and heart disease, there is no competent 
evidence tending to show that these disorders may be 
associated with an established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  Under such circumstances, there is no duty 
to provide an examination or medical opinion.  Id. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2005); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  These include cardiovascular-renal disease, to 
include hypertension, and malignant tumors.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran contends that the Agent Orange Act of 1991, 1994 
and 1999 entitle him to service connection for his claimed 
disabilities 

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

If a veteran was exposed to an herbicide agent during active 
military naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).  

This presumption of service connection applies if the 
diseases specified in 38 C.F.R. § 3.309(e) become manifest to 
a degree of 10 percent or more, in most cases at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2005).  

The provisions of 38 C.F.R. § 3.307(a)(6) state that service 
in Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  The VA General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  

A response from the National Personnel Records Center (NPRC), 
dated in January 2003, stated that the veteran was attached 
to a naval vessel during dates on which the vessel sailed in 
Vietnamese waters, but could not verify the veteran's service 
in the Republic of Vietnam.  Nor does the veteran claim to 
have set foot in Vietnam, rather, he stated in his June 2004 
substantive appeal that he served "inwater and offshore 
water in the Republic of Vietnam."  Since the record is 
absent that the veteran ever had qualifying service in the 
Republic of Vietnam, and he has shown no other competent 
evidence of an exposure to herbicides during service, the 
presumptive provisions applicable to exposure to herbicides 
are not applicable to his claims.  

Even if the veteran did have qualifying service, the 
presumption would not change the outcome of this case.  The 
presumption flowing from exposure to herbicides only applies 
to specific disabilities.  See 38 C.F.R. § 3.309 (e) (2005).  
The only claim on appeal for which the herbicide exposure 
presumption would apply is his claim for service connection 
for soft tissue sarcoma.  Yet the presumption has no effect 
where there is no evidence establishing a present disability.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2005.  As explained below, 
the record is absent for any evidence that the veteran 
suffers from soft tissue sarcoma.  

Notwithstanding the fact that the presumptions of 38 C.F.R. § 
3.307(a)(6) and § 3.309(d) do not apply in this case, the 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Such proof could include 
competent evidence of exposure to herbicides or of any other 
etiological connection between his service and his claimed 
soft tissue sarcoma.  The Board will now turn to 
consideration of the veteran's claims to service connection 
based proof of actual direct causation.


Soft tissue sarcoma

The record is absent for any objective evidence of complaint 
or medical treatment for soft tissue sarcoma during service 
or post-service.  The veteran's claim for service connection 
for soft tissue sarcoma, standing alone as it does, is no 
more than an unsubstantiated medical conclusion.  Neither the 
Board or the veteran is competent to supplement the record 
with such conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent evidence that the 
veteran currently has soft tissue sarcoma, the Board must 
conclude the veteran does not currently suffer from this 
claimed disability.

Entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection for soft 
tissue sarcoma must be denied because the first essential 
criterion for the grant of service connection, competent 
evidence of the disability for which service connection is 
sought, has not been met.  In the absence of proof of a 
current disease or injury, there can be no valid claim.  Id.  

Since there is no indication of soft tissue sarcoma, or any 
tumor, during service or within one year of discharge of 
service, the presumptive provisions of 38 C.F.R. § 3.307 and 
3.309(a) are not for application.  


Prostate disorder

The record is absent for any objective evidence of complaint 
or medical treatment for a prostate disorder post-service.  
Service medical records show that the veteran was treated in 
May 1970 for hematuria and diagnosed with prostatitis.  No 
other treatment involving the prostate is noted.  

The single in-service incident of prostatitis is not evidence 
of a current prostate disorder.  There is no evidence of 
complaint, diagnosis, or treatment for prostate disease since 
the veteran's discharge from service, 24 years prior to 
filing of this claim in October 2002.  Furthermore, an August 
1974 reenlistment medical examination report and an 
associated report of medical history make no mention of 
prostate disease or symptoms.  Indeed, the most current 
evidence of record indicates that the veteran has not 
suffered from these claimed disabilities.  A March 1996 
statement by Dr. Liu reports that "urogenital is grossly 
intact" and is thus absent for any findings of prostate 
disease.  Therefore, the most recent clinical evidence 
affirmatively shows the veteran not to have prostate disease 
when referencing the urogenital system.  

Other than the veteran's claim there is not even an assertion 
of current symptoms of prostate disease.  His claim for 
service connection for this condition amounts to no more than 
an unsubstantiated medical conclusion.  Neither the Board or 
the veteran is competent to supplement the record with such 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In the absence of any competent evidence of a current 
prostate disorder, the Board must conclude the veteran does 
not currently suffer from this claimed disability.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection for a prostate disorder must be denied because the 
first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.  


Hypertension and Heart Disease

Service medical records are absent for evidence of 
hypertension or heart disease during service.  The only 
evidence that the veteran has ever suffered from hypertension 
is the letter from Dr. Liu, dated in March 1996, that listed 
a single blood pressure measurement of 160/90 and stated that 
the veteran had hypertension.  
Clinical records from private medical providers as well as 
United States Naval medical institutions show that the 
veteran suffered a myocardial infarction in May 1991.  At 
this time he was a Department of Defense employee working as 
a Steward aboard a naval ship.  He was evacuated to the 
International Hospital of Bahrain and later treated at a 
United States Naval hospital.  The last evidence of record of 
treatment for cardiac related problems was in August 1994.  
While Dr. Liu recorded a history of the myocardial 
infarction, in the March 1996 note, there is no other 
evidence of treatment or diagnosis of any cardiac condition 
after August 1994.  Indeed, Dr. Liu's notation indicates that 
the veteran suffered no cardiac related symptoms after his 
myocardial infarction of May 1991. 

In any event, there is no competent medical evidence of 
record showing that heart disease or hypertension was 
manifest during service or within the first post-service 
year, or that it is related to any in-service disease or 
injury.  Evidence of diagnosis or treatment of hypertension 
or heart disease, occurring later than one year past 
discharge from service, does not satisfy the required element 
of an in-service occurrence of these claimed disabilities.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004), see 
also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  Without some link 
to service, any medical opinion purporting to establish a 
nexus would be too speculative to support the required nexus.  
See Tirpak v. Derwinskii, 2 Vet. App. 609, 611 (1992).  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.  


ORDER

Entitlement to service connection for a prostate disorder is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for heart disease is 
denied.  

Entitlement to service connection for soft tissue sarcoma is 
denied.  


REMAND

Service medical records show that the veteran was diagnosed 
with pulmonary tuberculosis, a chronic disease, during 
service.  See 38 U.S.C.A. § 1101 (West 2002).  The last 
documented treatment for pulmonary tuberculosis was in 
January 1967.  Monitoring of that condition, including chest 
x-rays, continued until July 1977, but the disease remained 
inactive, with no changes noted since 1967.  

In view of the foregoing, the veteran should be afforded a VA 
examination on remand to determine whether or not he suffers 
from any current residuals of his in-service tuberculosis.  
See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a comprehensive VA 
pulmonary examination.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of any current pulmonary 
disorder.

Specifically, is it at least as likely as 
not that any current pulmonary disorder 
had its onset during active service or is 
related to any in-service disease or 
injury, including the in-service findings 
of pulmonary tuberculosis?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


